Citation Nr: 0709924	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The veteran had less than 90 days of active duty from 
November 15, 1974, to January 9, 1975, during the Vietnam 
Era, and was not discharged or released from such service for 
a service-connected disability; and the veteran had 127 days 
of active duty for training in the Army National Guard during 
the Vietnam Era, and was not disabled from an injury or 
disease therein.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noted that the veteran was not provided with VCAA 
notice relating to his claim for nonservice-connected pension 
benefits.  The Court has held, however, that the statutory 
and regulatory provisions pertaining to VA's duty to notify 
and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002).

In this case, the veteran the veteran has contended that his 
period of service meets the eligibility requirements 
necessary to establish entitlement to nonservice-connected 
pension benefits.  As shown below, however, these contentions 
are without legal merit.  Because the law and not the 
evidence is dispositive, additional factual development would 
have no bearing on the ultimate outcome.  Accordingly, VA's 
duties under the VCAA need not be considered.  

Legal requirements

Basic entitlement to pension exists if a veteran served in 
the active military, naval, or air service for 90 days or 
more during a period of war; or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, 
naval, or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases. 38 C.F.R. § 3.2(f).

Analysis

It is evident that veteran's service does not fulfill basic 
eligibility requirements for pension.  

The record contains a DD Form 214 that shows active duty from 
November 15, 1974, to January 9, 1975, which was during the 
Vietnam Era.  Additionally, other discharge documents show 
that the veteran had 127 days of active duty for training 
(ACDUTRA) with the Army National Guard of Texas from 
September 4, 1974, to January 9, 1975.  

A November 1991 rating decision denied a claim of service 
connection for hypertension for the veteran's period of 
ACDUTRA, and the veteran filed a notice of disagreement. 

In April 1992, the veteran filed a claim for nonservice-
connected pension, which was denied in an August 1992 
determination.  It appears that shortly thereafter the RO 
received a notice of disagreement from the veteran concerning 
this latter decision.  A statement of the case was not 
issued.

A November 1992 supplemental statement of the case addressed 
the matter of service connection for hypertension for the 
veteran's period of ACDUTRA.  A January 1993 letter advised 
the veteran that he needed to file a substantive appeal, VA 
Form 9, but the record does not show that such a document was 
ever filed.  The record does not show that the veteran has a 
service-connected disability.

In June 2004, the veteran filed the current claim for 
nonservice-connected pension.  He stated that his back 
problem, with severe muscle spasms, and hypertension kept him 
from holding a job.  

Upon assessing the veteran's dates of active duty as found on 
his DD Form 214, it is evident that he served less than 90 
days during a period of war.  As recited above, 38 U.S.C.A. § 
1521 provides that pension is payable to a veteran who served 
for 90 days or more during a period of war.  

Moreover, although veterans who have less than 90 days of 
service may be eligible for nonservice-connected pension 
benefits where discharged or released from service for a 
service-connected disability, in this case the record does 
not demonstrate, nor does the veteran contend, that he had 
been discharged or released from active duty for a service-
connected disability.  

It is additionally noted that though the veteran had 127 days 
of ACDUTRA with the Army National Guard, as outlined above a 
veteran's 90 days of service must be completed during a 
period of "active military, naval, or air service."  
Regulation provides that ACDUTRA is not considered "active 
military, naval, or air service" unless the veteran was 
disabled from an injury or disease incurred during such 
service.  38 C.F.R. § 3.6(a).  In this case, the record 
(including an earlier rating decision that denied a claim of 
service connection concerning the ACDUTRA period of service) 
does not demonstrate that the veteran was disabled from an 
injury or disease during ACDUTRA, and therefore his period of 
ACDUTRA does not qualify him for nonservice-connected pension 
benefits either.

In sum, the veteran's active duty according to his DD Form 
214 was less than 90 days during a period of war, and his 
ACDUTRA service dos not meet the requirements for designation 
as "active service."  Thus, the Board finds that the 
veteran does not meet the basic eligibility conditions for 
nonservice-connected pension benefits, and the claim cannot 
be granted.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3; Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (recognizing that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law). 


ORDER


The veteran is not eligible to receive VA nonservice-
connected disability pension benefits, and, accordingly, the 
appeal is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


